                   Case 3:20-cv-01580-IM     Document 39              Filed 10/27/20   Page 1 of 5




     ELLEN F. ROSENBLUM
     Attorney General
     JILL SCHNEIDER #001619
     Senior Assistant Attorney General
     Department of Justice
     100 SW Market Street
     Portland, OR 97201
     Telephone: (971) 673-1880
     Fax: (971) 673-5000
     Email: Jill.Schneider@doj.state.or.us

     Attorneys for Defendants




                                 IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON



     JOSEPH GIBSON and RUSSELL SCHULTZ,                      Case No. 3:20-cv-01580-IM

                       Plaintiffs,                           MOTION TO QUASH DEPOSITION
                                                             NOTICE AND FOR A PROTECTIVE
                                                             ORDER
              v.

     MIKE SCHMIDT, in his official capacity as
     District Attorney of Multnomah County,
     Oregon, MULTNOMAH COUNTY
     DISTRICT ATTORNEY'S OFFICE, and
     BRAD KALBAUGH, in his official capacity
     as a Multnomah County Deputy District
     Attorney,

                       Defendants.


                     Motion to Quash FRCP 30(b)(6) Notice and for a Protective Order

              Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, Defendants Mike

     Schmidt, Multnomah County District Attorney’s Office and Brad Kalbaugh, seek an order from

     this Court quashing Plaintiffs’ Rule 30(b)(6) notice on the grounds that: (1) the topics identified

     in the Notice exceed the scope of this Court’s order on limited expedited discovery; and (2) the

Page 1 -   MOTION TO QUASH DEPOSITION NOTICE AND FOR A PROTECTIVE ORDER
           JS/lf1/10502486-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                 Case 3:20-cv-01580-IM        Document 39             Filed 10/27/20   Page 2 of 5




     Notice seeks testimony from Multnomah County District Attorney’s Office officials on

     “discovery on discovery”, a topic that is not relevant to the claim or defenses at issue in this case.

     This Court should, therefore, quash Plaintiffs’ Rule 30(b)(6) deposition notice in its entirety, and

     enter a protective order against a future effort to inquire about discovery on discovery.

              A protective order should be granted when the moving party establishes “good cause” for

     the order and justice requires “an order to protect a party or person from annoyance,

     embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1). The

     authority of the Court under Rule 26(c) includes the ability to enter an order “forbidding the
     disclosure or discovery” altogether. Fed. R. Civ. P. 26(c)(1)(A); see Havasupai Tribe v.

     Robertson, 943 F.2d 32, 34 (9th Cir. 1991).

              A. Factual and Procedural Background

              Plaintiffs have filed suit seeking a temporary restraining order and injunctive relief from

     a criminal proceeding in Multnomah County, claiming that the criminal prosecution was brought

     and continues in bad faith. This Court must decide whether it should proceed on Plaintiffs’

     claims, when “federal courts sitting in equity cannot, absent exceptional circumstances, enjoin

     pending state criminal proceedings.” Younger v. Harris, 401 U.S. 37, 42-54 (1971). On

     September 30, 2020, this Court entered an order, allowing for expedited discovery on “the

     limited purpose of determining whether an exception to Younger exists in this case.” Order, ECF

     32, p.1. Defendants have produced documents and the parties have conferred on the production.

              During the production of the electronically stored information, Plaintiffs asserted that

     attachments referenced in the production were not, in fact, attached, and probably not produced.

     Defendants investigated and discovered that the electronic transfer between Defendants and their

     counsel resulted in uneven production of the attachments. The production was re-formatted and

     is in the process of being produced with all attachments correctly assigned to the referencing

     documents.



Page 2 -   MOTION TO QUASH DEPOSITION NOTICE AND FOR A PROTECTIVE ORDER
           JS/lf1/10502486-v1
                                                     Department of Justice
                                                    100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
                 Case 3:20-cv-01580-IM          Document 39              Filed 10/27/20   Page 3 of 5




              Plaintiffs have now issued a Notice for a deposition pursuant to F.R.C.P 30 (b)(6) on the

     subject of how electronic data is stored and collected at Multnomah County District Attorney’s

     Office. The deposition notice exceeds this Court’s order on limited discovery, and is not

     relevant to the issue before the court, which is simply whether an exception to the Younger

     doctrine pertains to Plaintiffs’ action.

              B. Argument
                   1. The topics identified in the notice exceed the scope of this Court’s order on
                      limited expedited discovery.
              When a party seeks to compel discovery, it first has the burden of demonstrating the
     relevance of the information to the lawsuit. Alexander v. FBI, 194 F.R.D. 305, 311

     (D.D.C.2000). There is no evidence that questions regarding the “electronic information system”

     would be in any way relevant to Plaintiffs’ claims. If Plaintiffs wish to know what was searched,

     Defendants can produce the list of custodians from whom electronically stored documents were

     sought, and the search terms utilized in conducting the search. No deposition regarding the

     computer system, or the logistics regarding the search, is needed.
                   2. The notice seeks testimony from Multnomah County District Attorneys’
                      Office on discovery on discovery, a topic that is not relevant to the claim or
                      defenses at issue in this case.
              The law is clear that while “discovery on discovery” or “meta-discovery” can be

     appropriate at times, the circumstances where a court should permit it are narrow, and the

     moving party must be able to show not just the relevance, but the proportional need to take the

     discovery based on the claims to be tried. See Freedman v. Weatherford Int'l Ltd., 12-cv-2121

     2014 WL 4547039 *2 (S.D.N.Y. Sep. 12, 2014)(“[R]equests for such “meta-discovery” should

     be closely scrutinized in light of the danger of extending the already costly and time-consuming

     discovery process ad infinitum”). A party may conduct discovery on discovery only with the

     proper showing that the opponent is unlawfully withholding documents that are relevant to the




Page 3 -   MOTION TO QUASH DEPOSITION NOTICE AND FOR A PROTECTIVE ORDER
           JS/lf1/10502486-v1
                                                        Department of Justice
                                                       100 SW Market Street
                                                         Portland, OR 97201
                                                (971) 673-1880 / Fax: (971) 673-5000
                 Case 3:20-cv-01580-IM       Document 39             Filed 10/27/20   Page 4 of 5




     case. Bethea v. Comcast, 218 F.R.D. 328, 329–30 (D.D.C. 2003); Larsen v. Coldwell Banker

     Real Estate Corp., 2012 WL 359466, at *7 (C.D. Cal. Feb. 2, 2012).

              In the context of computer systems and computer records, inspection or seizure is not

     permitted unless the moving party can “demonstrate that the documents they seek to compel do,

     in fact, exist and are being unlawfully withheld.” Bethea v. Comcast, 218 F.R.D. at 329. A

     party's suspicion that another party has failed to respond to document requests fully and

     completely does not justify compelled inspection of its computer systems. Id; Alexander v.

     Federal Bureau of Investigation, 194 F.R.D. 305, 311 (D. D.C. 2000); Friedman v. Michaels,
     2019 WL 6655266, at *4 (C.D. Cal. Oct. 16, 2019).

                   3. Information regarding the electronic information system utilized by the
                      MCDA’s Office is not relevant to the issue of an exemption to the Younger
                      doctrine.
              Plaintiffs appear to argue that the failure to apply the August 2020 Non-Prosecution

     Policy to them is evidence of bad faith, sufficient to trigger an exemption to the Younger

     doctrine. Defendants deny that, and will argue further to the substance of the claim in the

     briefing regarding the Younger doctrine and the doctrine’s very limited exemptions. What is

     clear, and germane to this Motion to Quash and for a Protective Order, is that requiring a records

     custodian to appear to answer questions regarding the electronic information system is not

     relevant to how the Policy was applied, and outside the Order for expedited discovery.




Page 4 -   MOTION TO QUASH DEPOSITION NOTICE AND FOR A PROTECTIVE ORDER
           JS/lf1/10502486-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
                 Case 3:20-cv-01580-IM      Document 39              Filed 10/27/20   Page 5 of 5




                                              CONCLUSION

              Defendants request that the Notice be quashed and a Protective Order against future

     attempts to inquire about MCDA’s office’s electronic information system be entered.



              DATED October 27 , 2020.

                                                          Respectfully submitted,

                                                          ELLEN F. ROSENBLUM
                                                          Attorney General



                                                               s/ Jill Schneider
                                                          JILL SCHNEIDER #001619
                                                          Senior Assistant Attorney General
                                                          Trial Attorney
                                                          Tel (971) 673-1880
                                                          Fax (971) 673-5000
                                                          Jill.Schneider@doj.state.or.us
                                                          Of Attorneys for Defendants




Page 5 -   MOTION TO QUASH DEPOSITION NOTICE AND FOR A PROTECTIVE ORDER
           JS/lf1/10502486-v1
                                                    Department of Justice
                                                   100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
